Citation Nr: 1449478	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  08-17 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU), from April 29, 2011.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to December 1970.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from an October 2005 decision of the RO that, in pertinent part, denied entitlement to a TDIU.  Also on appeal was the issue of entitlement to TDIU, to include extraschedular consideration for TDIU, prior to April 29, 2011.  The Veteran timely appealed.

In April 2011, the Veteran testified during a hearing before the undersigned at the RO.

In November 2011, the Board remanded the matters for additional development.  In March 2014, the Board issued a decision denying the issue of entitlement to a TDIU for the period prior to April 29, 2011, and remanding the issue of TDIU from that date for additional development.  This issue has been returned to the Board.

The Veteran's record before the VA consists of an electronic record located in Virtual VA/VBMS.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his service connected disabilities in combination render him unable to secure gainful employment due to his need for frequent breaks and inability to concentrate.  In October 2014 argument before the Board, the Veteran's representative argues that the instructions in the Board remand were not carried out by the AOJ.  Specifically, it is urged that the supplemental statement of the case (SSOC) issued in September 2014 does not address the impact of the Veteran's PTSD on his employability or lack thereof.  The representative stated that the SSOC failed to reference or take into account all of the Veteran's service connected conditions, notably his PTSD, when rendering a decision as to the state of the Veteran's employability.  He argued that, when combined with his other service connected disabilities, the Veteran's PTSD renders the Veteran unable to secure gainful employment.  

The Board's November 2011 remand provided the following instruction in pertinent part:

Afford the Veteran appropriate VA examination(s) to obtain an opinion as to the impact of the service-connected disabilities on the Veteran's ability to work....The examiner(s) should interview the Veteran as to his employment and education history.  The examiner(s) should provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the service-connected PTSD; diabetes mellitus with hypertension and erectile dysfunction; peripheral neuropathy of the right lower extremity; peripheral neuropathy of the left lower extremity; tinnitus; and bilateral hearing loss, preclude employment consistent with the Veteran's education and occupational experience, without taking into account his age or any nonservice-connected disability.  The examiner(s) should set forth a rationale for the conclusions reached.

If the Veteran's service-connected disabilities do not render him unemployable, the examiner should report the type or types of employment in which the Veteran would be capable of engaging with his service-connected disabilities, given his current skill set and educational background.

Multiple examinations were conducted in May 2014 addressing the disabilities.  The May 2014 VA PTSD examination includes the following:  

[I]t is outside the scope of this examiner's expertise and training to opine regarding the veteran's specific skill set for employment options.  The veteran should be referred for a vocational examination with a qualified professional trained in the assessment of vocational functioning who can make appropriate recommendations regarding vocational training and employment opportunities.

In light of the Board's March 2014 remand instructions, coupled with the aforementioned comment from the May 2014 PTSD examination, Board finds that referral of the Veteran for vocational examination is warranted.  

Finally, inasmuch as the March 2014 remand instructed that the AOJ re-adjudicate the claim on appeal and furnish a SSOC if it remained denied, the impact of the Veteran's PTSD, rated 50%, on the TDIU is not referenced in the September 2014 SSOC.  On Remand, the AOJ should address the impact of all of the service-connected disabilities on his claim for TDIU.  


Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an examination by a qualified professional trained in the assessment of vocational functioning to ascertain whether it is at least as likely as not (i.e., there is at least a 50 percent probability), the service-connected PTSD; diabetes mellitus with hypertension and erectile dysfunction; peripheral neuropathy of the right lower extremity; peripheral neuropathy of the left lower extremity; tinnitus; and bilateral hearing loss, preclude employment consistent with the Veteran's education and occupational experience, without taking into account his age or any nonservice-connected disability.  If the Veteran's service-connected disabilities do not render him unemployable, the examiner should report the type or types of employment in which the Veteran would be capable of engaging with his service-connected disabilities, given his current skill set and educational background.  

2.  After ensuring that the requested actions are completed, the AOJ should re-adjudicate the claim on appeal.  If the benefits sought are not fully granted, the AOJ must furnish an SSOC, before the claims file is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



